Citation Nr: 0922806	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-05-013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran's hearing loss is related to active duty service.

2.  The competent evidence fails to demonstrate that the 
veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2006 letter 
provided this notice to the veteran.  

The Board observes that the July 2006 letter was sent to the 
veteran prior to the October 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
July 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent a 
September 2006 letter to the veteran informing him that his 
service treatment records were unavailable.  The RO also 
asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding treatment 
during service and, in the July 2006 letter, expressly 
notified him of alternative types of evidence, including 
witness statements, to support his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service treatment records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. 
§ 3.159(e) (2008).

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in September 2006 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination in August 2006, 
the report of which is of record.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).
Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while firing M-1 rifles and 50 caliber machine 
guns during basic training and advanced infantry training.  .

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
August 2006 C&P audiological examination, the veteran has 
moderately severe to profound sensorineural hearing loss for 
2000 Hz and above bilaterally as indicated by the auditory 
thresholds of greater than 70dB in all frequencies above 2000 
Hz bilaterally with speech recognition scores below 65 
percent bilaterally.  Thus the Board concludes that the 
veteran has a current disability according to the definition 
of impaired hearing under 38 C.F.R. § 3.385 (2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's bilateral hearing loss is 
related to his military service.  Given that the veteran's 
records were destroyed in a fire, there are no service 
treatment records to rely on for proof of in-service hearing 
loss.  However, the Board notes that while the service 
treatment records are not available, according to the 
veteran's October 2006 statement, there would be nothing in 
the service treatment records because he was not treated for 
the condition while in service.  Additionally the veteran 
states in his July 2006 statement that accompanied his claim 
that he does not recall receiving a hearing examination upon 
discharge from the service.  The Board finds that the 
contemporary evidence is of greater probative weight, and 
therefore finds that there is no objective evidence of 
hearing loss in service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  

In addition, the veteran provides a medical history in the 
August 2006 C&P examination.  The veteran states, as noted 
above that he was exposed to loud noises in various 
capacities while in the military.  The veteran further 
reports pre-service occupational exposure in the form of 
tractors, with no use of hearing protection, and post-service 
occupational and recreational exposure with fairly consistent 
use of hearing protection since the 1950s.  As such, the 
August 2006 C&P examiner opined that the veteran's hearing 
loss is less likely as not caused by acoustic trauma, injury, 
disease, or event during service, but rather, the veteran's 
hearing loss is likely the result of the more cumulative 
occupational and recreational noise exposure over a lifetime 
than his limited military noise exposure.  In addition the 
examiner notes that the veteran's hearing loss came on 
progressively and hearing loss resulting from noise exposure 
would be recognizable at the time of the noise exposure and 
would not progress after removal from the source of the 
noise.  

There is, in addition,  no competent medical evidence shortly 
after service separation which indicates that the veteran's 
bilateral hearing loss had increased in severity.  The 
veteran has not indicated that he had treatment for hearing 
problems since separation from service and made no mention of 
hearing problems until June 2006, when he filed his claim for 
service-connected compensation benefits.  The Board 
acknowledges the veteran's post service noise exposure to 
tractors and other farming equipment related to his work as a 
farmer, as well as hunting rifles, motorcycles, and power 
tools through recreational exposure.  The Board also 
acknowledges the veteran's statements that he used ear plugs 
to protect his hearing in all the aforementioned post-service 
activities.

In addition to a lack of competent evidence providing any 
link between the veteran's bilateral hearing loss and his 
military service, the Board finds that the sixty year lapse 
in time between the veteran's active service and the first 
complaints of hearing loss weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection in not 
warranted.  

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with infantry training.  The veteran is competent 
to describe the nature and extent of his in-service noise 
exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the DD Form 214 confirms 
that the veteran qualified with the M-1 rifle.  Thus, it is 
likely that the veteran was exposed to rifle fire in service.  
Therefore, the Board may accept the veteran's testimony 
regarding the occurrence of exposure to acoustic trauma in 
service.  However, such evidence is not sufficient to 
demonstrate hearing loss while in service. 

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
veteran's post service exposure to noise, and the medical 
opinion of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for bilateral hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he has had tinnitus all of his adult life and that he 
believes it started in the mid 1940s while he was in service.  
However, after careful consideration of the evidence of 
record, the Board finds that a preponderance of the evidence 
is against awarding service connection for tinnitus.

The Board has already determined that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The veteran stated in his 
October 2006 statement in response to the request for any 
information regarding in-service treatment for his claims, 
that he was never treated for the condition while in service.  
Thus, the more critical question turns upon whether claimed 
tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the Board 
acknowledges that the veteran is currently diagnosed with 
tinnitus.  However there is no indication that the veteran's 
current diagnosis can be related to the veteran's military 
service.  The Court has determined that, particularly with 
respect to claims for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.

Initially,  the Board notes that the examiner in the August 
2006 C&P examination report opined that the Veteran's 
tinnitus was less likely as not caused by acoustic trauma, 
injury, or event that occurred during active service.  The 
examiner further noted that his opinion was based on the fact 
that the veteran could not identify the circumstances in 
which his tinnitus began, and had never reported his tinnitus 
to any health care provider.  As such, the veteran's lay 
assertions of continuity of symptomatology are entirely 
uncorroborated by any objective evidence of chronicity or 
continuity of symptomatology of tinnitus after service.  See 
38 C.F.R. § 3.303(b) (2008).  As discussed herein, there is 
no post-service evidence that shows any indication of 
tinnitus or complaints of ringing in the ears until June 
2006, sixty years after the veteran left active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

With regard to the sixty year evidentiary gap in this case 
between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence during the veteran's active service, which according 
the veteran would not reveal that the veteran sought medical 
attention, to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over six decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


